Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for priority as a continuation U.S. Patent Application No. 5 14/171,044 filed February 3, 2014 which is a continuation of U.S. Patent Application No. 11/680,680 filed March 1, 2007 which is a continuation of U.S. Patent Application No. 09/670,900, filed September 28, 2000, which claims the benefit of U.S. Provisional Application No. 60/156,474 filed September 28, 1999. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 2-21 recite a system (i.e. a machine or manufacture). Thus, each claim of Claims 2-21, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 2-21 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claim 2 recites the abstract idea to: 
“receive, from . . . a consumer, [a] signal representing a request . . . to transfer a ticket, in which a provider of the ticket placed on the ticket at least one restriction on transferability; and”
“send, to a provider . . . , [a] signal representing a request for the provider to authorize transfer of the ticket that is contrary to the at least one restriction on transferability” 
“in response to receipt of [a] signal representing an indication, from the provider . . . , that (1) authorizes the transfer of the ticket that is contrary to the at least one restriction on transferability and (2) verifies that the consumer is in possession of the ticket:”
“send [a] signal representing a notification to the consumer that the provider . . . (1) authorizes the transfer of the ticket that is contrary to the at least one restriction on transferability and (2) verifies that the consumer is in possession of the ticket,”
 “if the request to transfer includes a request to advertise the ticket, then:”
“(a) send [a] signal to cause, information regarding the ticket, to be presented to . . . a plurality of consumers, and”
“(b) if receipt of [a] signal representing an acceptable offer for the ticket is received, from . . . a second consumer from . . . the plurality of consumers,”
“then generate [a] signal to cause to present . . . the consumer and the second consumer with a selectable option to input a request to transfer the ticket from the consumer to the second consumer . . . or input a request to transfer the ticket from the consumer to the second consumer . . .”
if the request to transfer includes a request to auction the ticket, then:
“(a) compute a maximum and minimum time to set a predetermined time period for an auction period,”
“(b) generate [a] signal to cause information regarding the ticket, to be presented at a first time during the predetermined time period to . . . a plurality of consumers,” 
“(c) determine whether the predetermined time period for the auction period has lapsed,”
“(d) if the predetermined time period for the auction period has lapsed, if receipt of [a] signal representing a winning bid for the ticket is received, from . . . a second consumer from the plurality of . . . consumers, then generate [a] signal to cause . . .”
“(i) automatically send[ing a] signal representing a . . . message to the consumer notifying the consumer of the winning bid and”
“(ii) allow[ing] the consumer and the second consumer with an option to input a request to transfer the ticket from the consumer to the second consumer . . . or input a request to transfer the ticket from the consumer to the second consumer . . . ;” and
“(e) if the predetermined time period for the auction period has not lapsed, automatically loop back to generate [a] signal to cause information regarding the ticket, to be presented at a second time during the predetermined time period . . . of the plurality of consumers; and”
“generate [a] signal to cause to charge the consumer a fee to . . . transfer the ticket.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) receiving, sending, and generating certain signals (a) representing requests to transfer tickets or authorization or verification, or (b) causing information or interfaces to be presented, (2) determining whether a time period has expired, (3) computing certain times, and (4) allowing customers to choose the means of transferring tickets, all of which are managing personal behavior by following rules and interacting between people (i.e. the communication using signals, presenting information, and selecting means of transfer) and commercial or legal interactions (i.e. the resale of a ticket), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “electronic authorization control system,” “communication network,” “transfer computing system,” “provider computing system,” “interfaces of computing systems,” “electronic signal,” “advertising interfaces,” “computing systems,” “transfer interface,” “auction interfaces of computing systems,” and “pop-up message”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “ticket”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 2 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “electronic authorization control system,” “communication network,” “transfer computing system,” “provider computing system,” “interfaces of computing systems,” “electronic signal,” “advertising interfaces,” “computing systems,” “transfer interface,” “auction interfaces of computing systems,” and “pop-up message” merely describe the use of generic computer components (i.e. a control system, computing system, computer interface, and communication network) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “ticket” generally links the abstract idea to a particular field of use (i.e. reservations and ticketing), MPEP 2106.05(h). The further limitations of the generic computer components to being configured to send and receive electrical signals between computing systems across a network in order to perform the abstract idea is recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “ticket” does not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information, performing an auction, and authorizing a ticket transfer), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “electronic authorization control system,” “communication network,” “transfer computing system,” “provider computing system,” “interfaces of computing systems,” “electronic signal,” “advertising interfaces,” “computing systems,” “transfer interface,” “auction interfaces of computing systems,” “pop-up message,” and “ticket” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—to generally link the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Independent Claims 3-4, has been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. The further limitation of Claims 3-4 beyond the elements and limitations of Claim 2 fails to establish claims that are not directed to an abstract idea because the further limitation merely outputs a signal or displays information, which remains consistent with the abstract idea of Claim 2. The organization of the further limitations of Claims 3-4 beyond the elements and limitations of Claim 2 fail to integrate an abstract idea into a practical application just as discussed above for Claim 2. Additionally, performing the abstract ideas of Claim 2 as recited in each of the elements and limitations of Claims 3-4, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 2. Therefore, Claims 3-4 amounts to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 3-4 fail to establish that the claims provide an inventive concept, just as in Claim 2. Therefore, Claims 3-4 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 5-21 provide further limitations on Claims 2-4, which include:
“the at least one restriction on transferability comprises a restriction on a price at which the consumer may resell the ticket” (Claims 5, 10, and 17); 
“to cause information regarding the ticket to be presented comprises to holding an auction for the ticket and to present information regarding the ticket through the auction” (Claims 6, 11, and 18) or “to advertise the ticket for a price” (Claims 8, 13, and 20),
 “the consumer provides a bidding duration for the auction and a minimum sale price” (Claim 7, 12, and 19) or “the price” (Claims 9, 14, and 21), and
“the inducement comprises a flat fee” (Claim 15) or “a percentage of a sale price at which the ticket is sold” (Claim 16).
Dependent Claims 5-21, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 5-21 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claims 2-4 by (1) limiting the type of restrictions on ticket transferability (2) certain information being provided by the consumer, (3) further limiting type of inducement, and (4) limiting form of presenting information to that of an auction or advertisement. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the communications, determinations, and presentations of Claims 2-4 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claims 2-4. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 5-21 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-6, 8-11, 13-18, and 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over US6067532 ("Gebb") in view of US-20030216973-A1 (“Walker ‘973”). 
Regarding Claim 2, Gebb teaches “An electronic authorization control system for communication over a communication network between a transfer computing system and a provider computing system and interfaces of computing systems of consumers to allow for transferability of tickets, the electronic authorization control system comprising: the transfer computing system” (C3L43-64 and Fig. 1 show “host system 30.”) “configured to:” 
“receive, from an input interface of a computing system of a consumer, an electronic signal representing a request to use the transfer computing system to transfer a ticket,” (C5L66-C6L39 and Fig. 3 show an “enrollment procedure 110.” Specifically, C6L11-L14 shows information received by host system 30.) “in which a provider of the ticket placed on the ticket at least one restriction on transferability” (C7L53-C8L2 shows that an arena agreement could restrict resale of tickets.); and
“in response to receipt of an electronic signal . . . [that] (2) verifies that the consumer is in possession of the ticket” (CL35-L41 shows that “ticket server 60 suitably verifies the ticket information in ticket database 62 by transmitting a verification request to master arena database 100. In a preferred embodiment, master arena database 100 suitably verifies the existence of the event and Seat, and in an alternative embodiment, the initial Sale of the Specific Seat in the arena (step 156).):”
“if the request to transfer includes a request to advertise the ticket” (C7L53-C8L2 shows that the ticket server determines whether the tickets will be resold as an auction or as a flat rate based on applicable state law or arena agreement. Because the applicable state law or arena agreements are based on information received from the transfer request (i.e. the location and venue), the transfer request includes a request for auction (when the transfer request includes a location of a state that permits an auction) or a request for a flat fee sale (i.e. merely to “advertise” the ticket, when transfer request includes a location of a state that prohibits resale at a different price).), “then:”
“(a) send an electronic signal to cause, information regarding the ticket, to be presented to advertising interfaces of computing systems of a plurality of consumers” (C7L65-C8L6 and C8L11-L16 show that ticket’s are “posted” for potential second buyers to “browse.”), and
“(b) if receipt of an electronic signal representing an acceptable offer for the ticket is received, from a computing system of a second consumer from the the plurality of,” (C8L18-L24   shows “ticket Server 60 suitably requests that buyer enter a “bid” for the ticket and the buyer's selection for the particular ticket is stored in offer database 68 within ticket server 60 for a predetermined amount of time. After a predetermined amount of time, host system 30 notifies buyer of the Successful or unsuccessful bid and allows the particular buyer to purchase the ticket.”) 
“then generate an electronic signal to cause to present a transfer interface” (C8L30-L38 shows “After Selecting a particular ticket, and if applicable, achieving a Successful bid, the buyer pays for the ticket at the time of purchase using any known credit card transaction or any other payment mechanism known in the art including, for example, cash, check, Smart card and/or the like (Step 116). For example, buyer can submit credit card information via the Internet to the host System web page, wherein network interface 40 will retrieve the information and transmit the information to buyer server 70.”) “to allow the consumer and the second consumer with a selectable option to input a request to transfer the ticket from the consumer to the second consumer via the transfer computing system or input a request to transfer the ticket from the consumer to the second consumer without the transfer computing system” (C8L41-L52 shows that “Buyer server 70 then transmits an authorization request including credit card database information 74 to central authorization system 90. Upon approval from central authorization system 90, buyer server 70 suitably informs output device 80 to distribute the ticket authorization to any of the aforementioned output devices 80 selected by the buyer (step 172). Output device 80 then suitably provides tickets to buyer via a desired distribution method selected by the buyer (step 174). For example, the buyer may select receiving the tickets by Standard mail, federal express, will call window pick up, printing from a kiosk, and/or Some other Similar means.” C5L46-L65 shows that the “output device 80” can be apart of the transfer computing system or not apart of the transfer computing system.),
“if the request to transfer includes a request to auction the ticket” (C7L53-C8L2 shows that the ticket server determines whether the tickets will be resold as an auction or as a flat rate based on state law or arena agreement. Because the applicable state law or arena agreements are based on information received from the transfer request (i.e. the location and venue), the transfer request includes a request for auction (when the transfer request includes a location of a state that permits an auction) or a request for a flat fee sale (i.e. merely to “advertise” the ticket when transfer request includes a location of a state that prohibits resale at a different price).), then:
“(a) compute a maximum and minimum time to set a predetermined time period for an auction period” (C7L43-L47 shows that the “ticket server 60 analyzes the time and date of the event and compares the information to the current date database 64 to determine if the event falls within a predetermined time frame[(i.e. time period)] for redistributing the ticket (step 158).” C8L7-11 shows “the posted tickets are removed from the database of available tickets at a predetermined time before the Start of the particular event, thereby preventing the purchase of the tickets without sufficient time to obtain the tickets and attend the event.”),
“(b) generate an electronic signal to cause information regarding the ticket, to be presented at a first time during the predetermined time period to auction interfaces of computing systems of a plurality of consumers” (C7L65-C8L6 and C8L11-L16 show that tickets are “posted” for potential second buyers to “browse” via the internet.),
“(c) determine whether the predetermined time period for the auction period has lapsed” (CL18-L24 shows “ticket Server 60 suitably requests that buyer enter a “bid” for the ticket and the buyer's selection for the particular ticket is stored in offer database 68 within ticket server 60 for a predetermined amount of time. After a predetermined amount of time, host system 30 notifies buyer of the Successful or unsuccessful bid and allows the particular buyer to purchase the ticket.”)
(d) if the predetermined time period for the auction period has lapsed, if receipt of an electronic signal representing a winning bid for the ticket is received, from a computing system of a second consumer from the plurality of computing systems of consumers, then generate an electronic signal to cause to present a transfer interface to
“(i) automatically send an electronic signal representing a pop-up message to the consumer notifying the consumer of the winning bid” (C8L22-24 show “After a predetermined amount of time, host system 30 notifies buyer of the Successful or unsuccessful bid and allows the particular buyer to purchase the ticket.”) and
“(ii) allow the consumer and the second consumer with an option to input a request to transfer the ticket from the consumer to the second consumer via the transfer computing system or input a request to transfer the ticket from the consumer to the second consumer without the transfer computing system” (C8L41-L52 shows that “Buyer server 70 then transmits an authorization request including credit card database information 74 to central authorization system 90. Upon approval from central authorization system 90, buyer server 70 suitably informs output device 80 to distribute the ticket authorization to any of the aforementioned output devices 80 selected by the buyer (step 172). Output device 80 then suitably provides tickets to buyer via a desired distribution method selected by the buyer (step 174). For example, the buyer may select receiving the tickets by Standard mail, federal express, will call window pick up, printing from a kiosk, and/or Some other Similar means.” C5L46-L65 shows that the “output device 80” can be apart of the transfer computing system or not apart of the transfer computing system.); and
“(e) if the predetermined time period for the auction period has not lapsed, automatically loop back to generate an electronic signal to cause information regarding the ticket, to be presented at a second time during the predetermined time period to the auction interfaces of the computing systems of the plurality of consumers” (Gebb C7L65-C8L6 and C8L11-L16 show that tickets are “posted” for potential second buyers to “browse.” C8L3-L6 shows that “Finally, the tickets are posted (step 164) such that various buyers can either browse a web page which includes the posted tickets, or the buyer can telephone an interactive menu which reports the tickets available for resale.” Therefore, each time a buyer calls for listings, the menu (i.e. the interface) automatically re-presents ticket information another time.); and
“generate an electronic signal to cause to charge the consumer a fee to use the transfer computing system to transfer the ticket” (Gebbs C9L1-24 and Fig. 2 show that seller is credited value of ticket, less a transaction fee, effectively charging a transaction fee.).
Gebb does not teach to: 
“send, to a provider computing system, an electronic signal representing a request for the provider to authorize transfer of the ticket that is contrary to the at least one restriction on transferability” 
“in response to receipt of an electronic signal representing an indication, from the provider computing system, that (1) authorizes the transfer of the ticket that is contrary to the at least one restriction on transferability and (2) verifies that the consumer is in possession of the ticket:”
“send an electronic signal representing a notification to the consumer that the provider computing system (1) authorizes the transfer of the ticket that is contrary to the at least one restriction on transferability and (2) verifies that the consumer is in possession of the ticket.”
Walker ‘973 teaches to:
“send, to a provider computing system, an electronic signal representing a request for the provider to authorize transfer of the ticket that is contrary to the at least one restriction on transferability” (¶¶24-25 shows that the original seller can retain buyout rights (i.e. restrictions to resell. ¶27 and ¶36 show that original seller has an interest in the appreciated resale value of the ticket, and may “recall” the ticket, which may include the original purchaser transferring the ticket directly to the subsequent purchaser. ¶36 shows that “The buyout provision 640 may also indicate that the buyout provision is ‘seller-discretion.’ In this case, the airline may void, recall and/or transfer a ticket sold to an original purchaser without owner consent.” ¶22 shows that the “buyout condition” may be associated with a subsequent offer for the product from a subsequent purchaser, such as the subsequent offer being greater than 10% of the original purchase price. ¶24, ¶30, and ¶32 shows the determination of if the buyout condition has been satisfied occurs upon “triggering conditions.” ¶38 and ¶44 and Fig. 5 show that a subsequent purchaser’s offer (i.e. a request for transfer) could be a triggering event. Because the provider must determine the buyout condition, that information must be sent to the provider. ¶25 shows that seller may present original purchaser with a “buyout offer” to be accepted or rejected at the original buyer’s discretion. Upon rejection of the buyout offer, the seller’s buyout interest (a right or restriction on the ticket), has changed (i.e. lifting the restriction). Further, upon accepting the buyout offer of, for example, future rewards, see ¶25, the ticket could still be directly transferred from the original buyer to the subsequent buyer, also effectively lifting the restrictions on reselling the ticket(i.e. “authorizing” a transfer).) 
“in response to receipt of an electronic signal representing an indication, from the provider computing system, that (1) authorizes the transfer of the ticket that is contrary to the at least one restriction on transferability” (¶22 shows that the “buyout condition” may be associated with a subsequent offer for the product from a subsequent purchaser, such as the subsequent offer being greater than 10% of the original purchase price. (trigger) ¶24, ¶30, and ¶32 shows the determination of if the buyout condition has been satisfied occurs upon “triggering conditions.” ¶38 and ¶44 and Fig 5 show that a subsequent purchaser’s offer (i.e. a request for transfer) could be a triggering event. Because the provider must determine the buyout condition, that information must be sent to the provider. ¶25 shows that seller may present original purchaser with a “buyout offer” to be accepted or rejected at the original buyer’s discretion. Upon rejection of the buyout offer, the seller’s buyout interest (a right or restriction on the ticket), has changed (i.e. lifting the restriction). Further upon accepting the buyout offer of, for example, future rewards, see ¶25, the ticket could still be directly transferred from the original buyer to the subsequent buyer, also effectively lifting the restrictions on reselling the ticket(i.e. “authorizing” a transfer).):
“send an electronic signal representing a notification to the consumer that the provider computing system (1) authorizes the transfer of the ticket that is contrary to the at least one restriction on transferability and (2) verifies that the consumer is in possession of the ticket” (¶44-45 and Fig. 7A-7B show notification of the buyout offer (i.e. the authorization as discussed above).);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker ‘973 with Gebb because Walker ‘973 teaches that the original seller can increase revenue (Walker ‘973 ¶7 and ¶11) from ticket resale process, like that of Gebb (Gebb Abstract), by maintaining rights (i.e. restrictions), like buyout rights (Walker ‘973 ¶¶10-13), on the tickets, like the tickets of Gebb (Gebb Abstract). Thus, combining Walker ‘973 with Gebb furthers the interest taught in Walker ‘973, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, Gebb in view of Walker ‘973 teach the elements and limitations of Claim 2, which include the majority of the elements and limitations of Claim 3. Walker ‘973 further teaches the following limitations of Claim 3, which go beyond those of Claim 2, that the system “generate an electronic signal to cause to provide an inducement to the provider computing system for authorizing the sale of the ticket” (¶11 and ¶23 show that an “inducement” can be interpreted similarly to an incentive. ¶12 shows that “In one embodiment of the present invention, a seller, having previously sold a product to an original purchaser subject to a buyout-provision, determines if the buyout-condition is satisfied. If the buyout condition is satisfied, the seller recalls the product from the original purchaser and resells the product to a subsequent purchaser.” ¶24, ¶30, ¶32, ¶38, and ¶44 and Fig. 5 show that a subsequent purchaser’s offer (i.e. a request for transfer) could be a triggering event to determine if the buyout-condition has been satisfied. ¶27 and ¶36 show that original seller has an interest in the appreciated resale value of the ticket, and may “recall” the ticket, which may include the original purchaser transferring the ticket directly to the subsequent purchaser. ¶25 shows that seller may present original purchaser with a “buyout offer” to be accepted or rejected at the original buyer’s discretion. Upon accepting the buyout offer of, for example, future rewards, see ¶25, the ticket could still be directly transferred from the original buyer to the subsequent buyer, also effectively lifting the restrictions on reselling the ticket(i.e. “authorizing” a transfer). Therefore, if the provider exercises the buyout provision and the ticket is directly transferred, the provider receives an inducement (i.e. the advantages of the buyout). ¶11 shows a scenario which the provider receives an inducement of $50 for permitting a transfer/resale of a ticket.).
Regarding Claim 4, Gebb in view of Walker ‘973 teach the elements and limitations of Claim 1, which include the majority of the elements and limitations of Claim 3. Gebb further teaches the following limitations of Claim 4, which go beyond those of Claim 2, that the system “generate an electronic signal to cause information regarding the ticket to be presented to output interfaces of computing systems of a plurality of consumers based on the indication from the transfer computing system[‘s inventory database]” Gebb does not teach that the inventory database includes “indicating that the transfer of the ticket is authorized.” Walker ‘973 further teaches the following limitations of Claim 4, which go beyond those of Claim 2, that the inventory database includes “indicating that the transfer of the ticket is authorized” (¶45 and Fig. 7B show that the databases are updated with the acceptance of the buyout offer (i.e. the transfer is authorized). ¶38 shows that a subsequent purchaser may conduct a price inquiry.).
Regarding Claims 5, 10, and 17, Gebb in view of Walker ‘973 teach “The authorization control system of claim[s 2-4]” as shown above. Gebb further teaches “the at least one restriction on transferability comprises a restriction on a price at which the consumer may resell the ticket” (C7L53-L59 shows that the restriction can be a restriction on resell price.).
Regarding Claims 6, 8, 11, 13, 18, and 20, Gebb in view of Walker ‘973 teach “The authorization control system of claim[s 2-4]” as shown above. Gebb further teaches “to cause information regarding the ticket to be presented comprises to holding an auction for the ticket and to present information regarding the ticket through the auction” in Claims 6, 11, and 18 or “to advertise the ticket for a price” in Claims 8, 13, and 20 (First, the broadest reasonable interpretation of “holding an auction” and “present information regarding the ticket through the auction,” would include activities considered to be “to advertise the ticket for a price.” C2L43-L50 shows that the system can either use a “bidding process” (i.e. an auction) or the face value to resell the ticket. C7L61-C8L43 shows the posting (i.e. advertising) of the ticket for auction or for face value.).
Regarding Claims 9, 14, 21, Gebb in view of Walker ‘973 teach “The authorization control system of claim[s 2-4]” as shown above. Gebb further teaches that “the consumer provides the price” (C2L48-L50 shows that ticket could be sold at face value. CL51-L54 shows that seller provides the ticket information. Therefore, if the ticket is sold at face value, the consumer provided the sale price.).
Regarding Claims 15-16, Gebb in view of Walker ‘973 teach “The authorization control system of claim[s 2-4]” as shown above. Walker ‘973 further teaches that “the inducement comprises a flat fee” in Claim 15 (¶11 shows a scenario which the provider receives an inducement of $50 for permitting a transfer/resale of a ticket.) or “a percentage of a sale price at which the ticket is sold” in Claim 16 (¶35 shows that a Conditional Purchase Offer (“CPO”) can be a percentage of the original purchase price, such as 125%. Fig. 4 shows that the Refund 650 can be a percentage of the subsequent purchase price, such as 50%, the remaining portion being received by the provider. Because (1) the inducement is a function of the refund and (2) the refund is a function of the subsequent purchase price, which can be a function of the original purchase price, Walker ‘973 teaches that the inducement is a function of both the original sale price and the subsequent sale price.).
Claim 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US6067532 ("Gebb") in view of US-20030216973-A1 (“Walker ‘973”) and “ ’97 Seen As Watershed For Online Sales” (“Gilroy,” Amy; TWICE; November 10, 1997). Gebb and Walker ‘973 don’t teach “the consumer provides a bidding duration for the auction and a minimum sale price.” Gilroy teaches “the consumer provides a bidding duration for the auction and a minimum sale price” (Claim 7, 12, and 19) (Gilroy second column shows “Users pay 25 cents to $2 for posting their equipment on the site and specify a minimum bid price. At the end of an eBay auction, which runs for three, five or seven days , the seller picks the highest bidder and pays a final commission of up to 5% .”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker ‘973 with Gebb because Walker ‘973 teaches that the original seller can increase revenue (Walker ‘973 ¶7 and ¶11) from ticket resale process, like that of Gebb (Gebb Abstract), by maintaining rights (i.e. restrictions), like buyout rights (Walker ‘973 ¶¶10-13), on the tickets, like the tickets of Gebb (Gebb Abstract). Thus, combining Walker ‘973 with Gebb furthers the interest taught in Walker ‘973, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gilroy with Gebb and Walker ‘973 because Gebb teaches that any known alternative bidding system would be within the scope of Gebb (Gebb C8L25-L29), such bidding systems includes those discussed in Gilroy. Thus, combining Gilroy with Gebb and Walker ‘973  furthers the interest taught in Gebb, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments filed 08/05/2022, with respect to Rejections under 35 U.S.C. 101 for Claims 2-21, have been fully considered and are not persuasive. Applicant argues that the rejection “does not make sense” because Applicant argues that the non-final rejection states that the “electronic authorization control system” and “transfer computing system” are both directed towards an abstract idea and additional elements. Examiner responds that Applicant’s argument is a mischaracterization of the non-final rejection. The non-final rejection states that claim, as a whole, was directed to an abstract idea, and the systems cited were additional elements. Non-Final Rejection Page 5 identifies the abstract idea (1)-(4) and also notes that the abstract idea does not encompass the generic computer components on which the abstract idea is implemented. Further, Non-Final Rejection Page 6 identifies the additional elements of the claim. Therefore, the Non-Final Rejection has sufficiently provided notice. Applicant further provides a list of elements that Applicant alleges “are [plainly] not directed to an abstract idea.” Examiner responds that each of the listed additional elements were addressed in Non-Final Rejection Page 6. Examiner further notes that Applicant’s argument seems to suggest that the mere presence of non-abstract elements in the claim necessitates an eligibility conclusion, which is not correct. The entire 2A prong 2 and 2B analysis would be moot if the mere presence of non-abstract elements in the claim necessitated an eligibility conclusion. The language of the 101 rejection has been updated to more clearly communicate which parts of the claim describe the abstract idea, and which describe additional elements. The “electronic authorization control system” and “computing systems” are generic computer hardware which merely applies the abstract idea. Therefore, as further discussed above, the amended Claims 2-21 are rejected under 35 U.S.C. 101.
Applicant’s arguments filed 08/05/2022, with respect to Rejections under 35 U.S.C. 103 for Claims 2-21, have been fully considered and are not persuasive.
First, applicant argues that seller’s buyout interest in Walker does not restrict transferability. Examiner responds that the seller’s buyout interest is a restriction on transferability. Applicant’s specification describes the situation disclosed in Walker. Specification Pg.1.L.12-Pg.2.L.7 shows that the restriction on transferability is intended to prevent the airline from losing out on revenue from a subsequent purchaser using a secondary market, and the invention is intended to ease the burden of non-transferability on the original purchaser. Pg.4.L.25-Pg.5.L.8 shows that the airline’s interest may remain protected by relinquishing the restriction on transferability in exchange for a fee paid to the airlines. Therefore, the airline may receive profit from the subsequent purchaser, the interest which motivated the restriction on transferability.  Walker shows that “The buyout provision 640 may also indicate that the buyout provision is ‘seller-discretion.’ In this case, the airline may void, recall and/or transfer a ticket sold to an original purchaser without owner consent” (¶36). Under common understanding of “buyout” and “discretion” ¶36 shows that the seller may have exclusive authority in determining if, when, and to whom, the ticket will be transferred. ¶36 shows that ticket may be voided, recalled, or transferred “without owner consent.” The seller maintaining authority to transfer ownership without owner consent is a restriction of the owner’s ability to transfer the ticket.
 Second, applicant argues that subsequent sale is not contrary to the seller’s buyout interest. Examiner responds that the subsequent sale is contrary to the seller’s buyout interest (i.e. at least on restriction on transferability) under the broadest reasonable interpretation of the claim language read in light of the specification. The claim language requires that the provider “authorize” transfer of the ticket against the restrictions on transferability. Without assigning the provider the unilateral authority to authorize a change to the restriction on transferability being apart of the original terms and conditions of the restriction on transferability at the first sale, the provider would not have unilateral authority to change the restrictions on transferability. The broadest reasonable interpretation would require that the unilateral authority of the provider to lift the restriction on transferability would be a term of restriction of transferability. Under the broadest reasonable interpretation of the claim language, the authorization being “contrary” to is not limited to a material alteration of the restriction, and includes satisfaction of a condition, which activates a state “contrary” to that prior to authorization. Therefore, “contrary” is interpreted as being “in accordance” with the terms of the restriction on transferability and “contrary” to the original status of the restriction on transferability. Walker teaches a restriction of transferability by showing that “The buyout-condition may be, for example, associated with a subsequent offer for the product from a subsequent purchaser, perhaps at a level of compensation above a threshold compensation level. For example, if an airline ticket was sold to the original purchaser for $500, the buyout-condition may be associated with the airline receiving a subsequent offer of $550 for a ticket on that flight” (Walker ¶22), just as specification Pg.4.L.25-29 shows “When requesting authorization at step 9, system 2 may indicate an inducement to provider 4 that may be granted in exchange for the provider granting authorization to transfer the item. For example, a flat fee (such as $50) may be paid to the provider system in order to release the restriction on transferability.”
Third, Applicant argues that Walker does not disclose seller authorization because ¶27 discloses that the transfer can be direct from original purchaser to subsequent purchaser. Examiner responds that although Walker discloses that transfer of ownership of ticket may be direct from original purchaser to subsequent purchaser, subsequent purchaser’s request is sent to the provider and the provider authorizes the sale (¶22 shows “The buyout-condition may be, for example, associated with a subsequent offer for the product from a subsequent purchaser, perhaps at a level of compensation above a threshold compensation level. For example, if an airline ticket was sold to the original purchaser for $500, the buyout-condition may be associated with the airline receiving a subsequent offer of $550 for a ticket on that flight.” See also ¶38 and ¶44.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628